             Case 3:19-cv-05282-TSZ Document 133 Filed 01/15/21 Page 1 of 1




 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
          AARON WILLIAMS,
 5
                                Plaintiff,
 6                                                       C19-5282 TSZ
              v.
 7                                                       MINUTE ORDER
          PILLPACK LLC,
 8
                                Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11        (1)    Defendant’s motion for leave to file a supplemental declaration, docket
   no. 79, is GRANTED. The Court will consider the Supplemental Declaration of Daniel J.
12 Barsky, Exhibit 1 to Defendant’s motion (docket no. 79), in connection with the pending
   motion for class certification.
13
          (2)    Plaintiff’s motion for leave to file supplemental evidence, docket no. 112, is
14 GRANTED.      The Court will consider the Declaration of Jennifer Rust Murray and
   Exhibits C–J attached thereto, docket no. 113, and the Declaration of Jodi Nuss, docket
15 no. 114, in connection with the pending motion for class certification.

16        (3)     Plaintiff’s partially unopposed motion, docket no. 117, to file Exhibits C–J
   to the Rust Murray Declaration (docket no. 113), under seal or in open court, is
17 GRANTED. The parties agree that Exhibits C, E, and I shall remain under seal. The
   Clerk is directed to unseal Exhibits D, F, G, H, and J. See docket no. 121.
18
          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
   record.
19
           Dated this 15th day of January, 2021.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Gail Glass
23                                                   Deputy Clerk
     MINUTE ORDER - 1
